Citation Nr: 0203195	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  01-07 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for an anxiety disorder.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to a compensable disability evaluation for a 
prostatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a August 2000 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In November 2001, the veteran testified at a hearing before 
the undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing was prepared and is associated 
with the claims folder. 

The Board is undertaking additional development on the issues 
of service connection for an eye disability and entitlement 
to an increased disability evaluation for a prostatitis 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After providing the notice and reviewing 
any response thereto, the Board will prepare a separate 
decision addressing these issues.

.
FINDINGS OF FACT

1.  Service connection for a back disability was denied by 
means of an unappealed rating decisions in June 1983 and 
September 1995.    

2.  Evidence received since September 1995 contains 
information that is cumulative of evidence previously 
considered by the RO and that does not bear directly and 
substantially upon the specific matters under consideration.  
This evidence is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection for a back disability.

3.  Service connection for a right knee disability was denied 
by means of an unappealed rating decisions in June 1983 and 
September 1995.    

4.  Evidence received since September 1995 contains 
information that is cumulative of evidence previously 
considered by the RO and that does not bear directly and 
substantially upon the specific matters under consideration.  
This evidence is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection for a right knee 
disability.

5.  Service connection for an anxiety disorder was denied by 
means of an unappealed rating decision in August 1998.  

6.  Evidence received since August 1998 contains information 
that is cumulative of evidence previously considered by the 
RO and that does not bear directly and substantially upon the 
specific matters under consideration.  This new evidence is 
not so significant that it must be considered in order to 
decide fairly the merits of the veteran's claim for service 
connection an anxiety disorder.



CONCLUSIONS OF LAW

1.  The rating decision of September 1995 holding that new 
and material evidence had not been submitted to reopen a 
previously disallowed claim of service connection for a back 
disability is final and is the most recent unappealed denial 
of his claim for service connection for a back disability.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126, 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§  3.104. 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the September 1995 
decision does not serve to reopen the veteran's claim for 
service connection for a back disability.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).

3.  The rating decision of September 1995 holding that new 
and material evidence had not been submitted to reopen a 
previously disallowed claim of service connection for a right 
knee disability is final and is the most recent unappealed 
denial of his claim for service connection for a right knee 
disability.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§  3.104. 20.302, 
20.1103 (2001).

4.  The evidence received subsequent to the September 1995 
decision does not serve to reopen the veteran's claim for 
service connection for a right knee disability.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).

5.  The rating decision of August 1998 denying service 
connection for an anxiety disorder is final and is the most 
recent unappealed denial of his claim for service connection 
for an anxiety disorder.  38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5126, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  3.104. 20.302, 20.1103 (2001).

6.  The evidence received subsequent to the August 1998 
decision does not serve to reopen the veteran's claim for 
service connection for an anxiety disorder.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims to reopen previously disallowed claims for 
service connection.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A.  The RO has obtained 
pertinent medical records from private health care providers 
referenced by the veteran.  He has not referenced, nor does 
the evidence show the existence of, any additional medical 
evidence that is not presently associated with the claims 
folder.  Thus, VA's duty to assist the claimant in this 
regard is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  By means of an August 2001 Statement 
of the Case, the veteran was informed of the information 
necessary to substantiate his claims that new and material 
evidence had been submitted.  Accordingly, the Board finds 
that the duty to inform the veteran of required evidence to 
substantiate his claim has been satisfied.  38 U.S.C.A. 
§ 5103(a).  

The RO has completed all development of his claims that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 

Claims to Reopen

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board notes that new VA regulations have been 
promulgating pertaining to the adjudication of claims to 
reopen finally denied claims by the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  These changes are prospective for 
claim filed on or after August 29, 2001 and are, accordingly, 
not applicable in the present case.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).  Direct service connection may 
be established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2001).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2001).

Additionally, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. §  3.306 (1998).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).

In the present case, in order to produce evidence which bears 
directly and substantially upon his claim such that it must 
be considered to fairly decide the merits of the claim, the 
veteran should produce evidence which, in conjunction with 
the evidence already of record, bears on the question of 
whether a current back, knee, or anxiety disorder resulted 
from an inservice disease or injury or is otherwise due to 
his active service, or whether a current back, knee, or 
anxiety disorder that existed prior to active serivce was 
aggravated by the veteran's active service.  

A.  Back Disability

Service connection for a back disability was denied by means 
of a June 1983 rating action as the evidence showed that the 
veteran's back disability preexisted his active service.  The 
evidence of record at the time of this decision included 
service medical records, postservice private treatment 
records and the report of a March 1983 VA examination report.  
By letter dated June 17, 1983, the veteran was notified of 
this adverse decision.  The veteran filed a notice of 
disagreement to this decision in June 1983 and a statement of 
the case addressing this issue was furnished to the veteran 
in July 1983.  Pertinent VA regulations provide that claimant 
must file a substantive appeal within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  Otherwise, that determination will become final.  
38 C.F.R. §§ 20.302(b), 20.1103 (2001).  The record does not 
show that an appeal was perfected within one year after 
notification of this decision.  Therefore, the June 1983 
rating decision is final.  38 C.F.R. § 3.104 (2001).

In 1995, the veteran filed a claim to reopen the previously 
disallowed claim for service connection for a back disability 
based on the submission of new and material evidence.  In 
September 1995, the RO issued a rating that held that no new 
and material evidence had been received to reopen the claim 
of service connection for a back disability.  In addition to 
the evidence considered when the issued the July 1983 
statement of the case, the evidence of record at the time of 
the 1995 rating action included additional postservice 
private medical evidence.  The RO determined that this 
additional evidence was new; however, the evidence was not 
material to his claim for service connection for a back 
disability.  The veteran was informed of this decision by 
letter dated in September 1995.  However, the record does not 
show that a notice of disagreement was filed or that an 
appeal was perfected within one year after notification of 
this decision.  Therefore, the September 1995 rating decision 
is final and is the most recent final disallowance of the 
veteran's claim.  38 C.F.R. § 3.104 (2001).

The pertinent evidence received after the September 1995 
rating decision includes VA treatment records dated from 
February 1998 to July 2000.  In addition, additional private 
treatment records have been obtained from Dr. Larry Holcomb, 
Dr. Daniel Wenzl, Dr. James E. Crowder, the Medical Center 
Shoals, Dr. Michael Plaxco, Dr. Terrence Hart, and Dr. 
Gilbert Melson at the North Alabama Bone and Joint Clinic.  

The evidence received subsequent to September 1995 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  After 
a review of the material received since the most recent final 
denial of the veteran's claim, the Board finds that no new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a low back disability.  

While the evidence submitted since the September 1995 rating 
decision includes various complaints of low back pain and 
treatment for low back disorder, this additional evidence 
does not constitute new and material evidence sufficient to 
reopen the claim for service connection for a low back 
disorder.  The veteran's complaints of present back pain as 
well as the existence of a present low back disability was 
considered when the RO promulgated its 1995 rating actions.  
As this additional medical evidence is cumulative of 
information associated with the claims folder and considered 
when the RO promulgated its decision in September 1995, the 
information does not constitute new and material evidence 
sufficient to reopen a claim for service connection for a low 
back disability.  

Thus, the Board finds that new and material evidence has not 
been submitted to reopen the claim of entitlement to service 
connection for a lower back disability.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

B.  Knee Disability

Service connection for a right knee disability was denied by 
means of a June 1983 rating action as the evidence showed 
that the veteran's knee disability preexisted to active 
service.  The evidence of record at the time of this decision 
included service medical records, postservice private 
treatment records and the report of a March 1983 VA 
examination report.  By letter dated June 17, 1983, the 
veteran was notified of this adverse decision.  The veteran 
filed a notice of disagreement to this decision in June 1983 
and a statement of the case addressing this issue was 
furnished to the veteran in July 1983.  Pertinent VA 
regulations provide that claimant must file a substantive 
appeal within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  Otherwise, that 
determination will become final.  38 C.F.R. §§ 20.302(b), 
20.1103 (2001).  The record does not show that an appeal was 
perfected within one year after notification of this 
decision.  Therefore, the June 1983 rating decision is final.  
38 C.F.R. § 3.104 (2001).

In 1995, the veteran filed a claim to reopen the previously 
disallowed claim for service connection for a right knee 
disability based on the submission of new and material 
evidence.  In September 1995, the RO issued a rating that 
held that no new and material evidence had been received to 
reopen the claim of service connection for a right knee 
disability.  In addition to the evidence considered when the 
issued the July 1983 statement of the case, the evidence of 
record at the time of the 1995 rating action included 
additional postservice private medical evidence.  The RO 
determined that this additional evidence was not material to 
his claim for service connection for a right knee disability.  
The veteran was informed of this decision by letter dated in 
September 1995.  However, the record does not show that a 
notice of disagreement was filed or that an appeal was 
perfected within one year after notification of this 
decision.  Therefore, the September 1995 rating decision is 
final and is the most recent final disallowance of the 
veteran's claim.  38 C.F.R. § 3.104 (2001).

The pertinent evidence received after the September 1995 
rating decision includes VA treatment records dated from 
February 1998 to July 2000.  In addition, additional private 
treatment records have been obtained from Dr. Larry Holcomb, 
Dr. Daniel Wenzl, Dr. James E. Crowder, the Medical Center 
Shoals, Dr. Michael Plaxco, Dr. Terrence Hart, and Dr. 
Gilbert Melson at the North Alabama Bone and Joint Clinic.

The evidence received subsequent to September 1995 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  After 
a review of the material received since the most recent final 
denial of the veteran's claim, the Board finds that no new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a right knee 
disability.  

While the evidence submitted since the September 1995 rating 
decision includes various complaints of right knee pain and 
treatment for a right knee disability, this additional 
evidence does not constitute new and material evidence 
sufficient to reopen the claim for service connection for a 
right knee disorder.  The veteran's complaints of present 
right knee pain as well as the existence of a present right 
knee disability was considered when the RO promulgated its 
1995 rating actions.  As this additional medical evidence is 
cumulative of information associated with the claims folder 
and considered when the RO promulgated its decision in 
September 1995, the information does not constitute new and 
material evidence sufficient to reopen a claim for service 
connection for a right knee disability.  

Thus, the Board finds that new and material evidence has not 
been submitted to reopen the claim of entitlement to service 
connection for a right knee disability.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

C.  Anxiety Disorder

Service connection for an anxiety disorder was denied by 
means of an August 1998 rating action as the evidence showed 
that the veteran's anxiety was incurred during active 
military service.  The evidence of record at the time of this 
decision included service medical records, postservice 
private treatment records and the report of a March 1983 VA 
examination report.  By letter dated September 8, 1998, the 
veteran was notified of this adverse decision.  The veteran 
filed a notice of disagreement to this decision in October 
1998, a statement of the case addressing this issue was 
furnished to the veteran in February 1999, and a supplemental 
statement of the case was furnished to the veteran in June 
1999.  Pertinent VA regulations provide that claimant must 
file a substantive appeal within 60 days from the date that 
the agency of original jurisdiction mails the statement of 
the case to the appellant or within the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  Otherwise, that determination will become final.  
38 C.F.R. §§ 20.302(b), 20.1103 (2001).  The record does not 
show that an appeal was perfected within one year after 
notification of this decision or within 60 days of mailing of 
either the statement of the case or supplemental statement of 
the case.  Therefore, the August 1998 rating decision is 
final and is the most recent final disallowance of the 
veteran's claim.  38 C.F.R. § 3.104 (2001).

The pertinent evidence received after the August 1998 rating 
decision includes VA treatment records dated from February 
1998 to July 2000.  In addition, additional private treatment 
records have been obtained from Dr. Larry Holcomb, Dr. Daniel 
Wenzl, Dr. James E. Crowder, the Medical Center Shoals, Dr. 
Michael Plaxco, Dr. Terrence Hart, and Dr. Gilbert Melson at 
the North Alabama Bone and Joint Clinic.

The evidence received subsequent to August 1998 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  After a review of the 
material received since the most recent final denial of the 
veteran's claim, the Board finds that no new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for an anxiety disorder.  

While the evidence submitted since the August 1998 rating 
decision includes various complaints and treatment for 
anxiety and depression, this additional evidence does not 
constitute new and material evidence sufficient to reopen the 
claim for service connection for an anxiety disorder.  The 
veteran's complaints of present anxiety and depression as 
well as the existence of a present anxiety disorder was 
considered when the RO promulgated its August 1998 rating 
actions.  As this additional medical evidence is cumulative 
of information associated with the claims folder and 
considered when the RO promulgated its decision in August 
1998, the information does not constitute new and material 
evidence sufficient to reopen a claim for service connection 
for an anxiety disorder.  

Thus, the Board finds that new and material evidence has not 
been submitted to reopen the claim of entitlement to service 
connection for an anxiety disorder.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  


ORDER

The appeal to reopen a claim of service connection for a back 
disability is denied.

The appeal to reopen a claim of service connection for a 
right knee disability is denied.

The appeal to reopen a claim of service connection for an 
anxiety disorder is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

